Title: From George Washington to Daniel McCarty, 13 September 1798
From: Washington, George
To: McCarty, Daniel

 

Sir,
Mount Vernon 13th Sep. 1798.

The last time I had the pleasure of seeing Mr McClanagan & your Sister, the former, talking of Western lands, observed that you regretted not having accepted the exchange I had proposed of some of my Kanhawa lands for your Sugarland Tract. For me, it is fortunate you did not, as I have disposed of them on terms infinitely more advantageous, whether the purchaser is able to comply with his Contract, or not; In the first case I shall get Two hundred thousand dollars for my land, with an interest of 6 pr Ct pr Annum until the whole sum is paid within ten years—and in the second case, that is, not being able to become the purchaser (within that period) in fee, I shall have my land well settled by Tenants. Thirty, late in the season as it was before any attempt was made to procure them, are now on the Land with fine Crops growing—forty more are engaged to go on this Fall; and as many as could be wished, ready to follow, as fast as Provisions can be provided for them. If I am not certain therefore of getting the money at the time stipulated, I shall be certain of having the land rendered infinitely more valuable by mean⟨s⟩ of the Improvements, & interest in the meantime.
Since disposing of my Kanhawa lands on the terms just mentioned, I have sold the smallest of my tracts on the Ohio River for ten dollars an Acre, to be paid for in part with improved property in Alexandria, to be valued by three impartial & disinterested Gentlemen: one to be chosen by each of the Parties and the third by them two—and the remainder in Cash within Seven years with an Interest of 6 pr Ct pr Ann. until discharged.
I have remaining on the Ohio River between the two Kanhawas three other tracts—viz.—the uppermost ⟨one,⟩ about ⟨15⟩ Miles below Marietta, and opposite to the Village of ⟨Bou⟩pre (which is on the No. West side) contains 2314 acres—the next about ⟨15⟩ miles lower down appertaining to which as I am informed is a very valuable Mill seat contains ⟨some 2448⟩ acres—and the third tract opposite to the great Bend in the river, and four or five miles below the last mentioned tract contains ⟨4395⟩ acres; and together, are bounded by the River Ohio for ⟨13⟩ miles nearly ⟨illegible⟩ They are I believe, all Intervale, & amongst the most valuable on the Ohio in the part they lye. There Situation, on many accounts is greatly

to be preferred to those on the Kanhawa while the quality of the Soil I should presume, is equally rich and good. I have been in treaty for the middle tract at ten dollars an Acre, & a thousand dollars for the Mill seat; but as the person has been longer determining than he was allowed, and as I am assured by those who know the land well, that I may be certain of getting the price (I ask)—that is, ten dollars an Acre round. I ⟨felt⟩ my self under no obligation to wait longer for his answer; and therefore, after ⟨making known⟩ these details, in order not only to let you see what my own ideas are of the value of my western lands, but the ideas entertained of them by ⟨others, I illegible⟩ unequivocal evidence that can be given—viz.—the actual purchase of them.
I shall proceed if you are still disposed to remove into the Western Country, to offer you these three tracts, for your ⟨Sugarland⟩ tract entire—Provided upon a view of it I shall like your land; for I ⟨am quite⟩ a stranger to it—allowing you to do the same ⟨illegible⟩ land before any bargain is closed. You may ⟨marvel⟩ at the small quantity (considering ⟨wh⟩ere it lyes) I offer for yours; but persuaded as I am that I offer a full equivalent in value I can ⟨offer no⟩ more—I have 3000 Acres ⟨on⟩ the No. Wt side of the Ohio, in the neighbourhood of Cincinnati, which if you incline to ⟨illegible⟩ with the land on which you live & we can agree on terms, may go ⟨also in illegible—which would illegible⟩ out of the Western Country ⟨illegible⟩ With esteem I am Sir ⟨illegible⟩

Go: Washington

